DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
Claim 4, line 7, “UE in response to that detecting a PDCCH that does not belong to the CORESET 0;” should change to “UE in response to that detecting a PDCCH that does not belong to the CORESET 0; or”.
Claim 13, line 8, “UE in response to that detecting a PDCCH that does not belong to the CORESET 0;” should change to “UE in response to that detecting a PDCCH that does not belong to the CORESET 0; or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer storage medium”.  The broadest 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10-11, 16-17, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2019/0393992 A1) hereinafter “Xiong”.
Regarding claim 1:
Xiong discloses a resource determining method, comprises: 

	Regarding claim 2:
Xiong further discloses the PDCCH is detected in a Control Resource Set, CORESET, indicated by a network side (Para. [0056] and [0058])
	Regarding claim 7:
Xiong disclose a resource indication method, comprises: determining that a User Equipment, UE, is in a Radio Resource Control, RRC, reconfiguration state; sending a Physical Downlink Control Channel, PDCCH, to the UE to indicate Physical Uplink Control Channel, PUCCH, resources required by the UE during RRC reconfiguration (Rejection of Claim 1 applies).
Regarding claim 8:
	Rejections of claim 2 applies.
	Regarding claim 10:
Xiong discloses a resource determining apparatus (Fig. 8, 800), comprises: a memory (Fig. 8, 830) configured to store program instructions; a processor (Fig. 8, 810) configured to invoke the program instructions stored in the memory to perform a process of: detecting a Physical Downlink Control Channel, PDCCH; determining Physical Uplink Control Channel, PUCCH, resources required by a User Equipment, UE, during Radio Resource Control, RRC, reconfiguration based on detected PDCCH (Rejection of Claim 1 applies).
Regarding claim 11:
	Rejection of claim 2 applies.
	Regarding claim 16:

Regarding claim 17:
	Rejection of claim 2 applies.
	Regarding claim 21:
Xiong discloses a computer storage medium (Fig. 8, 830), stores computer executable instructions which are configured to cause the computer to perform the method of claim 1.
	Regarding claim 22:
Xiong discloses a computer storage medium (Fig. 9, 930), stores computer executable instructions which are configured to cause the computer to perform the method of claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Ng et al. (US 2018/0219606 A1) hereinafter “Ng”.
	Regarding claim 3:
Xiong does not disclose wherein the PDCCH is detected in CORESET 0.
Ng teaches detecting a PDCCH in CORESET 0 (Para. [0217], “first CORESET”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of Ng to include the feature that the PDCCH is detected in CORESET 0 in order to enable a UE to detect PDCCH for PUCCH resources more efficiently. 
	Regarding claim 4:
Xiong teaches the determining PUCCH resources required by a UE during RRC reconfiguration based on detected PDCCH, comprises: 
determining the PUCCH resources from a cell specific PUCCH resource set in response to that detecting one PDCCH or two PDCCHs in the CORESET 0 and bits occupied by Hybrid Automatic Repeat Request, HARQ, feedback information is less than or equal to 2; 
determining the PUCCH resources from a dedicated PUCCH resource set of the UE in response to that detecting a PDCCH that does not belong to the CORESET 0 (Para. [0086], “the UE 104 is configured to determine a new HARQ-PUCCH resource for the transmission of the HARQ-ACK feedback message, from a set of NR PUCCH resources configured in the RRC reconfiguration message.”); 
determining the PUCCH resources from the dedicated PUCCH resource set of the UE in response to that detecting a plurality of PDCCHs and bits occupied by the HARQ feedback information is greater than 2.
	Regarding claims 12-13:
.

Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Park et al. (US 2019/0223199 A1) hereinafter “Park”.
	Regarding claim 5:
Xiong does not disclose wherein the determining the PUCCH resources comprises: in response to that a format of the detected PDCCH is Downlink Control Information, DCI, 1_0 or DCI information carried in the detected PDCCH contains 4-bit information indicating a PUCCH resource index, determining the PUCCH resources a cell specific PUCCH resource set.
Park teaches the in response to that a format of a detected PDCCH is Downlink Control Information, DCI, 1_0 or DCI information carried in the detected PDCCH contains 4-bit information indicating a PUCCH resource index, determining PUCCH resources a cell specific PUCCH resource set (Para. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of Park to include the feature that wherein the determining the PUCCH resources comprises: in response to that a format of the detected PDCCH is Downlink Control Information, DCI, 1_0 or DCI information carried in the detected PDCCH contains 4-bit information indicating a PUCCH resource index, determining the PUCCH resources a cell specific PUCCH resource set in order to allocate PUCCH resource more efficiently by implicitly determining PUCCH resource set based on format of PDCCH.
Regarding claims 9, 14, and 18
	Rejection of claim 5 applies.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Ng, and further in view of Park.
Regarding claim 6:
Xiong does not disclose wherein the cell specific PUCCH resource set is a cell specific PUCCH resource set configured by the UE during initial access.
Park teaches a cell specific PUCCH resource set is configured by a UE during initial access. (Para. [0137], “Set A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Xiong in view of Park to include the feature that the cell specific PUCCH resource set is a cell specific PUCCH resource set configured by the UE during initial access in order to allocate PUCCH resource more efficiently by implicitly determining PUCCH resource set based on format of PDCCH.
Regarding claim 15:
	Rejection of claim 6 applies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465